Justice BENDER,
specially concurring.
Because the majority concludes that the plain error standard of review applies to an unpreserved error of constitutional dimension, I write separately and concur in the judgment only. There are two types of constitutional error, namely: (1) structural error, requiring automatic reversal of a defendant’s convictions regardless of whether the error at issue was objected to at trial; and (2) trial error. The error which is the subject of this appeal, ie., an instructional error, is a trial error. There is conflicting authority from this Court on the proper standard of review to apply to a trial error of constitutional magnitude to which no objection is made at trial. In the past, we have applied either the plain error or the constitutional harmless error standard of review to such an error.
The majority recognizes this conflict and concludes that the “current direction” from the United States Supreme Court requires us to review such errors only for plain error. Maj. op. at 748. However, in my view, the majority misreads the jurisprudence of the United States Supreme Court on this issue. Except in a limited class of cases subject to the Federal Rules of Criminal Procedure, the Supreme Court has consistently held that a higher standard of review is required for errors of constitutional dimension and has applied the constitutional harmless error standard of review to all trial errors, regardless of whether an objection to such errors was contemporaneously lodged at trial. Because we are bound to follow the precedent *753of the Supreme Court, and given the fundamental importance of constitutional rights in general, I believe it is our duty to carefully guard such rights and to thus review any constitutional trial errors under the highest standard of review available — that of constitutional harmless error.
In applying the constitutional harmless error standard of review to the instructional error at issue here, I conclude that the error was harmless beyond a reasonable doubt and that the defendant’s convictions therefore do not require reversal. Because the majority affirms the defendant’s convictions, albeit under a different standard of review, I concur in its judgment only.
Discussion
A trial error which violates a criminal defendant’s constitutional rights violates those rights which are most fundamental to the integrity of our judicial system. “The value of a Constitutional right cannot be overstated. In the words of Justice Jackson, Constitutional rights are ‘indispensable freedoms.’ ” James Edward Wicht III, There Is No Such Thing as a Harmless Constitutional Error: Returning to a Rule of Automatic Reversal, 12 BYU J. Pub.L. 73, 97 (1997) (quoting Brinegar v. United States, 338 U.S. 160, 180, 69 S.Ct. 1302, 1313, 93 L.Ed. 1879 (1949) (Jackson, J., dissenting)). The United States Supreme Court has consistently recognized the importance of constitutional rights. For example, in Haynes v. Washington, the Supreme Court reversed the defendant’s convictions where the trial court had erred by admitting the defendant’s coerced confession. 373 U.S. 503, 83 S.Ct. 1336, 10 L.Ed.2d 513 (1963). In reversing the convictions, the Supreme Court stated, “[I]t is the deprivation of the protected rights themselves which is fundamental and the most regrettable, not only because of the effect on the individual defendant, but because of the effect on our system of law and justice.” Id. at 519, 83 S.Ct. at 1346.
Similarly, in O’Neal v. McAninch, the Supreme Court expressly acknowledged the value of guarding against errors of constitutional dimension, stating, “[A]n error of constitutional dimension ... [is one] that risks an unreliable trial outcome and the consequent conviction of an innocent person.” 513 U.S. 432, 442, 115 S.Ct. 992, 997, 130 L.Ed.2d 947 (1995). Also, in Rose v. Clark, the Supreme Court explained that “[t]he thrust of the many constitutional rules governing the conduct of criminal trials is to ensure that those trials lead to fair and correct judgments.” 478 U.S. 570, 579, 106 S.Ct. 3101, 3106, 92 L.Ed.2d 460 (1986). A violation of constitutional rights diminishes the value of the very rights upon which our country and legal system were built. See Wicht, supra, 12 BYU J. Pub.L. at 97; see also Harry T. Edwards, To Err Is Human, But Not Always Harmless: When Should Legal Error Be Tolerated?, 70 N.Y.U. L.Rev. 1167, 1194 (1995) (“Constitutional rights, in particular, often represent broad ideals of individual liberty and human dignity.”).
While expressly acknowledging the fundamental importance of a criminal defendant’s constitutional rights, the Supreme Court has long recognized that a higher standard of review is required for constitutional errors. A.brief review of the Supreme Court’s jurisprudence on the appropriate standard of review for constitutional errors is instructive.
Prior to the twentieth century, appellate courts often reversed trial court decisions for any type of error, including highly technical, purely benign, and trivial errors. Jeffrey O. Cooper, Searching for Harmlessness: Method and Madness in the Supreme Court’s Harmless Constitutional Error Doctrine, 50 U. Kan. L.Rev. 309, 313-15 (2002) (citing Roger J. Traynor, The Riddle of Harmless Error, 3 (1970) (“There was a time in the law ... when no error was lightly forgiven.”)). To curb the injustices which were inherently resulting from such a reversal-oriented approach, Congress in 1919 enacted a statute requiring that appellate courts reverse only for errors or defects which affected the “substantial rights” of the parties, or, in other words, that they reverse only for errors which were deemed not harmless. See Cooper, supra, 50 U. Kan. L.Rev. at 314, 314 n. 27 (citing 28 U.S.C. § 2111 (2000) (present *754codification of the statute)1). Despite this legislation, the Supreme Court in Kotteakos v. United States expressed an unwillingness to depart from its automatic reversal approach when the error at issue was one of constitutional dimension: “If ... the [court] is sure that the error did not influence the jury, or had but very slight effect, the verdict and the judgment should stand, except perhaps where the departure is from a constitutional norm .... ” 328 U.S. 750, 764-65, 66 S.Ct. 1239, 1248, 90 L.Ed. 1557 (1946) (emphasis added) (footnote omitted).
Although the Supreme Court in Kotteakos was unwilling to apply harmless error review to a constitutional error, the Court in Chapman v. California held that some constitutional errors may be deemed harmless. 386 U.S. 18, 24, 87 S.Ct. 824, 828, 17 L.Ed.2d 705 (1967). In so holding, however, the Court fashioned a heightened “harmless-constitutional-error rule,” id. at 22, 87 S.Ct. at 827, holding that in order to affirm a defendant’s convictions, a constitutional error must be deemed not just harmless but, rather, “harmless beyond a reasonable doubt.” Id. at 24, 87 S.Ct. at 828. See Rose, 478 U.S. at 585, 106 S.Ct. at 3110 (Stevens, J., concurring) (“[T]he [Chapman ] Court emphasized that the burden of showing that constitutional error is harmless is heavier than the burden of showing that ordinary trial error is harmless” (emphasis added).). According to the Chapman Court, an error is harmless if it is not reasonably possible that the error contributed to the defendant’s conviction. 386 U.S. at 23-24, 87 S.Ct. at 827-28 (citing Fahy v. Connecticut, 375 U.S. 85, 84 S.Ct. 229, 11 L.Ed.2d 171 (1963)).
Following Chapman, the Supreme Court has either required automatic reversal of constitutional errors or has applied the constitutional harmless error doctrine to the review of such errors. While the Supreme Court has often applied the “harmless-constitutional-error rule,” it has been divided in the proper application of that test. Instead of focusing on whether the error at issue contributed to the defendant’s conviction, see Chapman, the Supreme Court has at times focused on whether the evidence against the defendant was overwhelming. See, e.g., Harrington v. California, 395 U.S. 250, 89 S.Ct. 1726, 23 L.Ed.2d 284 (1969). These two different methods of evaluating error under the constitutional harmless error rule have been referred to as the “effect-on-the-verdict” approach and the “guilt-based” approach, respectively. See Edwards, supra, 70 N.Y.U. L.Rev. at 1196, 1208. While these different approaches have been followed by the Supreme Court, certain members of the Court have consistently emphasized that Chapman’s effect-on-the-verdict approach must be carefully adhered to because of the importance of the constitutional rights which may be infringed upon by any lesser standard of review. For example, in his dissent to Harrington, Justice Brennan, who was joined by two other justices, emphasized that Chapman required that the focus of review be on the effect of the error on the jury’s verdict and noted both that “a conviction cannot constitutionally be based to any extent on constitutional error,” 395 U.S. at 255, 89 S.Ct. at 1729 (emphasis added), and that a constitutional error is an error of a “most fundamental nature.” Id. at 257, 89 S.Ct. at 1730.
While the Supreme Court has been inconsistent in its application of the constitutional harmless error test — at times focusing on the overwhelming nature of the evidence and at other times determining the effect on the jury’s verdict — it has consistently held that there are only two categories of review for errors of constitutional dimension, namely: (1) automatic reversal for structural errors; and (2) constitutional harmless error review for trial errors. See Arizona v. Fulminante, 499 U.S. 279, 306, 111 S.Ct. 1246, 1263, 113 L.Ed.2d 302 (1991) (noting that in Chapman, the Court “adopted the general rule that a constitutional error does not automatically require reversal of a conviction, [instead] the Court has applied harmless-error analysis to a wide range of errors and has recognized that most constitutional errors can be harmless”); Sullivan v. Louisiana, 508 U.S. 275, *755282, 113 S.Ct. 2078, 2083, 124 L.Ed.2d 182 (1993) (Rehnquist, C.J., concurring) (“In Arizona v. Fulminante ... we divided the class of constitutional violations that may occur ... into tivo categories: one consisting of ‘trial error[s],’ ... [which] are amenable to harmless error analysis; the other consisting of ‘structural defects,’ ... [which] require automatic reversal” (emphasis added).). Similarly, in Neder v. United States, the Court expressly noted that a “limited class of fundamental constitutional errors” require automatic reversal, but “[f]or all other constitutional errors, reviewing courts must ... ‘disregard]’ errors that are harmless ‘beyond a reasonable doubt.’” 527 U.S. 1, 7, 119 S.Ct. 1827, 1833, 144 L.Ed.2d 35 (1999) (quoting Chapman) (emphasis added).
While the majority holds that Neder and Johnson v. United States, 520 U.S. 461, 117 S.Ct. 1544, 137 L.Ed.2d 718 (1997), together demonstrate the Supreme Court’s preference to apply plain error review to errors for which no objection is made at trial, maj. op. at 749, in my view, these cases do not stand for such a holding. The Supreme Court in Neder did not address the issue of whether plain error or constitutional harmless error applies to a constitutional trial error for which no contemporaneous objection is made. Instead, the Court in Neder considered only the narrow issue of whether an omission of an element of an offense in a jury instruction constituted structural error, requiring automatic reversal, or constitutional trial error. The defendant in Neder objected to the error at trial, and the Supreme Court therefore did not consider what standard of review applies to an unpreserved constitutional error. 527 U.S. at 6-10, 119 S.Ct. at 1832-34. While the Neder Court cited Johnson v. United States, noting that Johnson had failed to object at trial and that the Court had therefore reviewed the error at issue for plain error, the Court cited Johnson only to support its holding that an omission of an element from jury consideration did not constitute structural error. Neder, 527 U.S. at 9, 119 S.Ct. at 1833-34. The Court in Neder thus focused solely on which of the two categories of constitutional error review, i.e., structural or constitutional harmless error, was appropriate for the elemental omission at issue.
Although the Supreme Court in Johnson applied plain error review to an error similar to that at issue in Neder, but where no objection was made at trial, the Johnson Court expressly noted that it was applying plain error review because of the specific procedural nature of the case, which involved a “direct appeal[] from [a] judgment[] of conviction in the federal system” and was thus subject to Rule 52(b), the rule concerning plain error review, of the Federal Rules of Criminal Procedure. 520 U.S. at 466, 117 S.Ct. at 1548. The Supreme Court noted that it was not considering the constitutional nature of the error because Rule 52(b) governed the ease: “[T]he seriousness of the error claimed does not remove consideration of it from the ambit of the Federal Rules of Criminal Procedure. None of the cases discussing ‘structural error,’ ... were direct appeals from judgments of conviction in the federal system. Several came from state courts which had considered the claimed error under their own rules.... None of them were subject to the provisions of Rule 52.” Id. (emphasis added). The Supreme Court thus expressly limited its application of plain error review of such errors to eases subject to Rule 52(b) of the Federal Rules of Criminal Procedure. Where, as here, the error at issue is not a direct appeal from a judgment of conviction in the federal system, Johnson, by the Supreme Court’s own admonition, cannot be considered instructive. See also United States v. Cotton, 535 U.S. 625, 122 S.Ct. 1781, 152 L.Ed.2d 860 (2002) (applying plain error review to unpreserved constitutional error but involving Rule 52(b) of Federal Rules of Criminal Procedure); United States v. Robinson, 485 U.S. 25, 36, 108 S.Ct. 864, 871, 99 L.Ed.2d 23 (1988) (Blackmun, J., concurring in part and dissenting in part) (in case involving federal prosecution, advocating plain error review for unpreserved constitutional error, but noting that “[accounting for the constitutional magnitude of the error is, of course, appropriate”).
The majority claims that the Supreme Court in United States v. Olano, 507 U.S. 725, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993), held that constitutional errors can be subject to plain error review. Maj. op. at 748-49. *756However, the Olano Court did not determine whether the error at issue was one of constitutional dimension in the first instance. Instead, the question in Olano concerned the interpretation of Rule 52(b), the rule concerning plain error review, of the Federal Rules of Criminal Procedure. In Olano, the trial court permitted two alternate jurors to observe, but not participate in, jury deliberations. The Supreme Court focused only on the nature of the error as being a violation of a procedural rule, specifically of Rule 24(c) of the Federal Rules of Criminal Procedure. 507 U.S. at 737-41, 113 S.Ct. at 1779-81. It is not evident from the Supreme Court’s opinion whether it would consider a violation of a rule of criminal procedure to be a constitutional error. However, even if it were to consider the error to be of constitutional dimension, the Supreme Court did not reach this issue in Olano but, instead, limited its analysis to the interpretation of Rule 52(b). See also Johnson, 520 U.S. at 466, 117 S.Ct. at 1548 (similarly limiting holding). Based on the narrow nature of its holding, Olano is, in my view, not instructive on the issue we confront today.2
In sum, except for the limited class of cases subject to the federal rules, the Supreme Court has applied only automatic reversal or constitutional harmless error review to unpreserved errors of constitutional magnitude. In tracking the Supreme Court’s review of constitutional errors, it is evident that the Court was at first unwilling to apply even constitutional harmless error review to an error of constitutional dimension and instead showed a preference to require automatic reversal for all such errors. While the Court has since applied constitutional harmless error review to certain constitutional errors, it has consistently recognized the fundamental importance of constitutional rights and has not overruled Chapman, the case in which it established the heightened harmless error test for review of errors of constitutional dimension.
The majority holds that plain error review is applicable to a constitutional error not objected to at trial. Maj. op. at 749. However, the Supreme Court has not applied plain error review to a constitutional error involving an appeal from a judgment of conviction in state court. In my view, the majority’s application of plain error review diminishes the constitutional importance of the error at issue because it applies the same standard of review as that which it applies to an ordinary trial error not objected to at trial. In contrast to the heightened standard of harmless error review followed by the Supreme Court since Chapman, the majority’s application of plain error review fails to place any significance on the constitutional nature of the error at issue. The majority’s holding today is thus inconsistent with the Supreme Court’s treatment of constitutional errors.3 A plain error standard of review is a significantly lower standard of review, see Auman v. People, 109 P.3d 647, 665 (Colo.2005) (a finding of plain error necessarily implies a finding of constitutional harmless error), and is not one of the “two” categories of review which the Supreme Court has consistently applied to constitutional errors. While the Supreme Court has not specifically addressed what standard of review should apply to an appeal of an unpreserved consti*757tutional trial error from a state court criminal trial, its precedent shows no indication that it would diminish the value of constitutional rights by subjecting unpreserved claims of constitutional error to plain error review. See Wicht, supra, 12 BYU J. Pub.L. 73 (advocating return to automatic reversal of all constitutional errors and abandonment of constitutional harmless error doctrine) (citing cases). I therefore disagree with the majority’s holding that plain error review is applicable to the defendant’s claimed error and would instead hold that such error should be reviewed under the constitutional harmless error standard of review, a holding which is consistent with our line of eases applying such review to unpreserved trial errors of constitutional dimension. See People v. Harlan, 8 P.3d 448, 490 (Colo.2000); People v. Davis, 794 P.2d 159, 189 (Colo.1990); People v. Rodgers, 756 P.2d 980, 984 (Colo.1988).
However, while I would apply the constitutional harmless error standard of review to the instructional error at issue here, I do not reach a different result than that reached by the majority. For the reasons stated by the majority, i.e., the overwhelming nature of the evidence against the defendant and the curative effect of the instructions when read as a whole, I conclude that the error here was harmless beyond a reasonable doubt. Accordingly, I agree with the majority, albeit under a different standard of review, that the defendant’s convictions should be affirmed.
Conclusion
For the reasons stated, I specially concur only with the judgment reached by the majority.
I am authorized to state that JUSTICE MARTINEZ joins in this special concurrence.

. Section 2111 provides: "On the hearing of any appeal or writ of certiorari in any case, the court shall give judgment after an examination of the record without regard to errors or defects which do not affect the substantial rights of the parties.” 28 U.S.C. § 2111 (2000).


. Similarly, while the majority cites People v. Garcia, 28 P.3d 340 (Colo.2001), Walker v. People, 932 P.2d 303 (Colo.1997), and People v. Rubanowitz, 688 P.2d 231 (Colo.1984) as cases holding that "plain error controls our review of unpreserved constitutional claims,” maj. op. at 748, we did not expressly recognize that the errors at issue in these cases were errors of constitutional magnitude. Instead, we applied plain error review because the errors at issue, constitutional or otherwise, had not been objected to at trial.


. The lack of emphasis which the majority places on the special importance of constitutional rights is also inconsistent with the standard of review applied by the Tenth Circuit Court of Appeals to trial errors of constitutional magnitude not objected to at trial. The Tenth Circuit has expressly recognized that while plain error review is applicable to an unpreserved trial error, the court applies such review "less rigidly when reviewing a potential constitutional error.” United States v. Ambort, 405 F.3d 1109, 1118 (10th Cir.2005) (quoting United States v. James, 257 F.3d 1173, 1182 (10th Cir.2001)). While I disagree with the Tenth Circuit's application of plain error review to constitutional errors, I note that the Tenth Circuit, unlike the majority today, at least requires a somewhat higher standard of review for an error of constitutional dimension.